 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  EASTERN DIVISION
11   ALBERTO RAY CHAVEZ,                   ) Case No. 5:20-cv-01229-GW (JDE)
                                           )
12                                         )
                       Petitioner,         ) JUDGMENT
13                                         )
                  v.                       )
                                           )
14                                         )
     RAYMOND MADDEN,                       )
15                                         )
                       Respondent.         )
16
17
           Pursuant to the Order Accepting Findings and Recommendation of the
18
19   United States Magistrate Judge,

20         IT IS ADJUDGED that the operative Petition is denied and this action

21   is dismissed with prejudice.

22
     Dated: May 19, 2021 ______               ______________________________
23                                            GEORGE H. WU
24                                            United States District Judge

25
26
27
28
